Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Figures 3, 4A-4B.  Claims 1-6, drawn to a method for training a regressor/model to generate an estimated pose for an input interference-time LIDAR scan, based at least in part on simulated LIDAR returns – classified in e.g. G06N3/08.

Group II. Figures 7, 8A-8D, and 9.  Claims 7-15, drawn to a method for performing a feature matching between a runtime image and orthographic image (806) to generate an estimated pose (825), wherein said orthographic image is generated based on refined (via geometric optimization (805)) coordinates and orientation of map images – classified in e.g. G06V10/16.

Group III. Fig. 12, 14A-14C.  Claims 16-20, drawn to a method for generating an estimated pose corresponding to an initially input color image, based further on inputting a simulated LIDAR intensity image (intermediate output from a first model) to a trained LIDAR to pose machine learning model (second/cascaded model) – classified in e.g. G01S17/86, G06N3/0454.  No linking claims are present/identified.





Groups I and III are related as subcombinations disclosed/suggested as usable together in e.g. a combination corresponding to Group II.  More specifically, Group II claims those first and second localization limitations of a broad scope potentially (but not necessarily/explicitly) including a localization potentially accomplished based on the limitations of claim(s) 1 and/or 16 (Groups I and III respectively).  Examiner notes the groups/claims in question are not independent inventions, as they are related in effect generally (e.g. localization), however they are related but distinct inventions as claimed, as they have been determined to be disconnected/distinct in at least their design and/or operation (manner by which localization/pose determination may occur – see particular limitations below).  Restriction can be required when related inventions can be shown to be distinct and there would be serious burden on the examiner if restriction is not required (see MPEP §§ 803 II, 803.02, 808.02).  
Distinctness between a combination and subcombination can be shown when:
(i) The combination as claimed does not require the particulars of the subcombination as claimed for patentability (i.e., to show novelty and non-obviousness of the combination), AND
 (ii) The subcombination has utility either by itself or in another materially different combination.
With respect to Group II as compared to Groups I and III, Group II does not explicitly require particulars to include any simulated LIDAR returns and/or simulated LIDAR intensity image(s).  Each group has the separate utility of a training (for the case of Group I) and/or pose determination(s) absent those particulars of each other group.  Specifically, Groups I and III require no feature matching, orthographic image, geometric optimization, etc. as required for the case of Group II.  Group I requires no color image input and does not concern an estimated pose associated with such an input, and Group III requires no LIDAR point cloud and sampled locations therein having a different perspective than a received aerial LIDAR scan.  
Distinctness between two or more claimed subcombinations can be shown when:
At least one subcombination as claimed can be shown to be separately usable or has utility other than in the disclosed combination, AND  
The subcombinations as claimed do not overlap in scope*, AND
The subcombinations as claimed are not obvious variants of one another.
*Not overlapping in scope means that the inventions have mutually exclusive limitations or the limitations of one claimed invention would not read on the limitations of the other claimed invention (and vice versa).  Examiner notes, the claims in question do not merely provide different definitions (a difference in scope) of the same invention, in view of those limitations/particulars as identified above, and said distinguishing particulars/limitations similarly serve to evidence the separately usable nature of Groups I-III.  See MPEP § 806.05(d).

Examiner notes a serious search burden exists as each invention involves at least a separate classification and/or a different field of search, as identified in the claim groupings above – particularly in consideration of differing search queries employed for identifying potential prior art associated with e.g.: 
a training data set based on simulated/synthetic/virtual LIDAR returns and involving a LIDAR point cloud and sampling locations of differing scan position(s) (Group I), 
feature matching between runtime and orthographic images based at least in part upon geometric optimization for the generation of said orthographic image (Group II), 
the use of a plurality of machine learning models in conjunction, initially input a color image to produce an intermediate simulated LIDAR intensity image, and resulting in a finally output estimated pose (Group III).  

.

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As noted above, the field of search for each invention is diverse and extensive.  Given the fundamental differences between the inventions, and the different and unrelated nature of the claimed inventions, a search of one invention would be unrelated to the search for the other invention; prior art found for one invention would not necessarily be related to the other; and two or more different searches would be required, which is equivalent to the burden of searching and examining two separate patent applications given the resources of a single search and examination.  Should the examiner find prior art that, in itself reading on more than one invention, the restricted inventions will be rejoined.  This restriction is an initial requirement that will be reevaluated throughout prosecution in view of the prior art found. 

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669